STOULIG, Judge,
dissenting.
I respectfully dissent.
The small child injured fell through a lOVfe-inch-wide opening between vertical supports in an iron staircase. (Exhibits Connell 6 and D-6). Architect Lee R. Con-nell, Jr., testified that this was an unsafe condition for toddlers. Either the maximum opening should have been 6 inches or there should have been a middle horizontal bar, according to the unrebutted expert testimony.
That the landlord did not permit tenants with young children to occupy second-story apartments as a general rule reflects his *1113concern for this apparent hazard. Under C.C. art. 2695, the landlord in this case should be held to the strict liability therein imposed.



Exhibit Connell 6
Exhibit D-6